 

 

JOHN D. FORSYTH (CABN 178341)
LAW OFFICE OF JOHN D. FORSYTH
2431 Fillmore Street

San Francisco, California 94115
415-401-0729 telephone

415-401-7609 facsimile
sotts@earthlink.net e-mail

ATTORNEY FOR DEFENDANT
CLARENCE PETER CHAN
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

UNITED STATES OF AMERICA, CASE NO. 19-CR 00521 BLF

STIPULATION TO MODIFY CONDITIONS OF
DEFENDANT'S SUPERVISED RELEASE AND
v. [PROPOSED] ORDER
CLARENCE PETER CHAN

)
)
)
)
)
)
Defendants )
)

 

This stipulation is submitted on behalf of the government and defendant, CLARENCE PETER
CHAN, seeking a modification of the conditions of his pre-trial release. Mr. Chan is currently under
supervised pre-trial release with this court and with the Superior Court of Santa Clara County. The
conditions of his release with this court include that he is not to travel outside the jurisdiction of the
Northern District of California and to obey all of the conditions set by the Santa Clara County Superior
Court ( Case No. B1898731) pertaining to his release status there.

On October 9, 2019 the Honorable Vincent J. Chiarello granted permission to modify Mr. Chan's
supervised release and allow him to travel outside the State of California from November 1, 2019 until
November 10, 2019. It was further ordered that the GPS tracking monitor be removed from Mr. Chan
for the dates given above.

Mr. Chan wishes to travel to Las Vegas, Nevada to participate in an automotive trade show

STIP TO MODIFY CONDITIONS OF SUPERVISED RELEASE
5:19 CR 00521 BLF
1

 
to

-

>.l—lC CUOCOlUlCUO TS

1]
12
13
14
15
16
17
18
19
20
Zi
22.
23
24
25
26
27
28

 

 

where he is displaying a custom vehicle he has fabricated for the show. The vehicle represents a
substantial investment and source of income for Mr. Chan.

On September 26, 2019 defense counsel consulted with Mr. A. Granados from the Pre-Trial
Services Division for the Northern District of California. At that time Mr. Granados informed defense
counsel that Mr. Chan was in full compliance and there is no objection to his travel outside the
jurisdiction as long as he was given permission from the Superior Court of Santa Clara County to do so
and provided documents confirming that permission.

Given the foregoing the parties hereby enter into a stipulation that allows Mr. Chan to have his
conditions of release modified allowing him to travel to Las Vegas, Nevada from the dates of November
1, 2019 until November 10, 2019 for the purposes of attending the SEMA Automotive Trade Show.

A proposed Order is attached.

Dated: October 16, 2019

SO STIPULATED:

I
J D. FORSYTH

nsel for CLARENCE PETER CHAN

SO STIPULATED:
DAVID L. ANDERSON
U.S. Attorney

i

/S/

 

SCOTT SIMEON
Assistant U.S. Attorney

STIP TO MODIFY CONDITIONS OF SUPERVISED RELEASE
3:19 CR 00521 BLF

5

 
th

a]

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

[PROPOSED] ORDER

For the reasons stated in the parties’ stipulation to modify the conditions of supervised release
for defendant CLARENCE PETER CHAN, it is hereby ORDERED that:

1. CLARENCE PETER CHAN is allowed to travel outside the jurisdiction of the Northern
District of California to Las Vegas, Nevada from November 1, 2019 until November 10, 2019.

IT IS SO ORDERED.

DATED:

 

HON. NATHANIEL M. COUSINS
United States District Court

STIP TO MODIFY CONDITIONS OF SUPERVISED RELEASE
5:19 CR 00521 BLF
3

 
